OPINION
PER CURIAM.
Robert Janacek, the owner and operator of the St. Paul Yellow Cab Company, Charles Janacek and the St. Paul Yellow Cab Company appeal from an order of the Ramsey County District Court directing them to terminate their use of the premises located at 1759 Selby Avenue in the City of St. Paul as a taxicab business; prohibiting vehicle storage, cab repair or the change of shifts at said property; and finally, enjoining the use of the property in any manner inconsistent with existing city ordinances.
We affirm the order insofar as it prohibits the arrival, departure, parking, or storage of taxicabs on the premises or on the streets adjacent thereto; provided, however, that this affirmance is without preju*719dice to appellants’ right to conduct such other activities on their premises as are permitted by existing zoning ordinances, such as the limited use of the premises for administrative offices, radio dispatching, and performance of their Western Union telegraph business. The foregoing proviso, as a modification of so much of the trial court’s order as appears overbroad, does not preclude strict enforcement of those other specified activities which the trial court, upon substantial evidence, found to constitute nuisances.
Costs and disbursements are not allowed to any of the parties on this appeal.
Affirmed, as modified.